PER CURIAM.
Plaintiff appeals an order granting a directed verdict in favor of the defendant, Winn Dixie Stores, Inc. We affirm.
This is a slip and fall case. Plaintiff slipped and fell in an unknown substance in defendant’s grocery store. On appeal, she alleges that sufficient facts were adduced at trial to establish constructive notice of the dangerous condition to the store. After carefully reviewing the record, we find that the plaintiff failed to establish the requisite constructive notice and affirm the decision of the trial court granting the directed verdict. Food Fair Stores of Florida v. Patty, 109 So.2d 5 (Fla.1959); Friedman v. Biscayne Restaurant, Inc., 254 So.2d 831 (Fla. 3d DCA 1971).
AFFIRMED.
BERANEK and DELL, JJ., concur.
ANSTEAD, C.J., dissents with opinion.